        Case 3:20-cv-03792-WHA Document 66 Filed 12/02/20 Page 1 of 4


 1 Elizabeth M. Locke, P.C. (pro hac vice)
   VA Bar No. 71784
 2 CLARE LOCKE LLP
   10 Prince Street
 3 Alexandra, VA 22314
   Telephone: (202) 628-7400
 4 Email: libby@clarelocke.com

 5 Michael B. McClellan, CBN 241570
   NEWMEYER & DILLION LLP
 6 895 Dove Street, Fifth Floor
   Newport Beach, CA 92660
 7 Telephone: (949) 854-7000
   Email: Michael.McClellan@ndlf.com
 8
   Attorneys for Plaintiff CoreCivic, Inc.
 9
   Thomas R. Burke (State Bar No. 141930)
10 DAVIS WRIGHT TREMAINE LLP
   505 Montgomery Street, Suite 800
11 San Francisco, California 94111
   Telephone: (415) 276-6500
12 Facsimile: (415) 276-6599
   Email: thomasburke@dwt.com
13
   Abigail B. Everdell (pro hac vice)
14 DAVIS WRIGHT TREMAINE LLP
   1251 Avenue of the Americas, 21st Floor
15 New York, New York 10020
   Telephone: (212) 489-8230
16 Facsimile: (212) 489-8340
   Email: abigaileverdell@dwt.com
17
   Attorneys for Defendants
18 Candide Group, LLC and Morgan Simon

19

20                          IN THE UNITED STATES DISTRICT COURT
21                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
22                                  SAN FRANCISCO DIVISION
23 CORECIVIC, INC.,                             Case No. 4:20-cv-03792-WHA
24                    Plaintiff,                L.R. 6-1: STIPULATION AND
                                                [PROPOSED] ORDER REGARDING
25 v.                                           DEADLINE FOR DEFENDANTS’
                                                MOTION FOR ATTORNEYS’ FEES
26 CANDIDE GROUP, LLC and MORGAN                UNDER C.C.P. § 425.16
   SIMON,
27                                              Action filed: March 4, 2020
                Defendants.                     Trial date: None set.
28



     STIPULATION AND [PROPOSED] ORDER RE DEADLINE FOR FEES MOTION
     Case No. 4:20-cv-03792-WHA
        Case 3:20-cv-03792-WHA Document 66 Filed 12/02/20 Page 2 of 4


 1                                            STIPULATION
 2          WHEREAS, on August 6, 2020, Defendants Candide Group, LLC and Morgan Simon
 3 (together, “Defendants”) filed a Special Motion to Strike the Complaint of Plaintiff CoreCivic,

 4 Inc. (“Plaintiff”) pursuant to California Code of Civil Procedure (“C.C.P.”) § 425.16 (Dkt. 41);

 5 and

 6          WHEREAS, C.C.P. § 425.16(c)(1) provides that “a prevailing defendant on a special
 7 motion to strike shall be entitled to recover his or her attorney’s fees and costs”; and

 8          WHEREAS, on November 19, 2020 this Court entered an Order Granting Motion to
 9 Dismiss (Dkt. 60) and entered judgment in favor of Defendants on the same day (Dkt. 61);
10          WHEREAS, Plaintiff has filed a Notice of Appeal and expressly preserves all of its rights
11 and does not waive any of its rights, including any and all claims of error with respect to the

12 district court’s rulings, including but not limited to the district court’s Order Granting Motion to

13 Dismiss (Dkt. 60) and Judgment for Defendants (Dkt. 61);

14          WHEREAS, the parties have agreed to extend Local Rule 54-5’s presumptive 14-day
15 deadline for filing a motion for attorneys’ fees and costs and to extend the briefing schedule for

16 that motion; and

17          WHEREAS, the parties have agreed that CoreCivic’s agreement to extend Local
18 Rule 54-5’s presumptive 14-day deadline for filing a motion for attorneys’ fees and costs shall not

19 be construed as an agreement by CoreCivic that C.C.P. § 425.16 et. seq. is applicable in this case

20 and shall not be construed as a waiver by CoreCivic of the argument that C.C.P. § 425.16 et. seq.

21 does not apply in this case;

22          NOW, THEREFORE, the parties, by and through their undersigned attorneys, hereby
23 stipulate and agree that Defendants’ motion for attorneys’ fees and costs under C.C.P.

24 § 425.16(c)(1) shall be filed on or before December 19, 2020, Plaintiff’s response to that motion

25 shall be filed on or before January 14, 2021, and Defendants’ reply in support of that motion shall

26 be filed on or before January 28, 2021.

27

28


                                                      2
     STIPULATION AND [PROPOSED] ORDER RE DEADLINE FOR FEES MOTION
     Case No. 4:20-cv-03792-WHA
       Case 3:20-cv-03792-WHA Document 66 Filed 12/02/20 Page 3 of 4


 1

 2 Dated: December 2, 2020                    DAVIS WRIGHT TREMAINE LLP
                                              THOMAS R. BURKE
 3                                            ABIGAIL B. EVERDELL (pro hac vice)
 4
                                              By: /s/ Thomas R. Burke
 5                                                THOMAS R. BURKE
 6                                            Attorneys for Defendants
                                              Candide Group, LLC and Morgan Simon
 7

 8

 9
     Dated: December 2, 2020                  CLARE LOCKE LLP
10                                            ELIZABETH M. LOCKE, P.C. (pro hac vice)
11                                            By: /s/ Elizabeth M. Locke, P.C.
                                                  ELIZABETH M. LOCKE, P.C.
12
                                              Attorneys for Plaintiff CoreCivic, Inc.
13

14

15

16                                    [PROPOSED] ORDER
17

18         Pursuant to Stipulation, it is SO ORDERED.
19

20                                            _____________________________
                                              Hon. William H. Alsup
21                                            United States District Court Judge
22

23

24

25

26

27

28


                                                 3
     STIPULATION AND [PROPOSED] ORDER RE DEADLINE FOR FEES MOTION
     Case No. 4:20-cv-03792-WHA
       Case 3:20-cv-03792-WHA Document 66 Filed 12/02/20 Page 4 of 4


 1                                      FILER ATTESTATION
 2         Pursuant to Northern District Local Rule 5-1(i)(3), I hereby attest that concurrence in the
 3 filing of this document has been obtained from all signatories.

 4         I declare under penalty of perjury under the laws of the State of California and the United
 5 States of America that the foregoing is true and correct. Executed on this 2nd day of December,

 6 2020 at San Francisco, California.

 7
                                                         /s/ Thomas R. Burke
 8
                                                                Thomas R. Burke
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    4
     STIPULATION AND [PROPOSED] ORDER RE DEADLINE FOR FEES MOTION
     Case No. 4:20-cv-03792-WHA
